DETAILED ACTION
The following is a Notice of Allowance in response to the Examiner’s Amendment per telephonic interviews with Daniel McClure (Reg. No. 38,962) on 6 April 2021 and 8 April 2021.  Claims 1, 2, 5, 7, 9, 10, 13 and 19 have been amended.  Claims 1-20 are pending in this application and allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel McClure (Reg. No. 38,962) on 8 April 2021.

The application has been amended as follows: 



Claims
1.  (Currently Amended)  A transport system, comprising: 
a stocker, configured to store an assigned wafer carrier; 
a semiconductor apparatus, configured to process a wafer and transmit a request signal comprising a processed time according to a processing wafer carrier loaded on a load port thereof, wherein the processed time is defined as an estimated point of time that a plurality of wafers of the processing wafer carrier will be processed by the semiconductor apparatus;  
a vehicle configured to transport the assigned wafer carrier from the stocker to the semiconductor apparatus along a transport path; and 
a control system configured to control the vehicle;  
wherein when the control system receives the request signal, the control system estimates a delivery time according to the processed time and a detaching period, estimates a transport period during which the assigned wafer carrier is transported from the stocker to the load port, and estimates a start time according to the delivery time minus the transport period;  
wherein the delivery time is an estimated time when the assigned wafer carrier is loaded at the load port at a time later than the processed time and when the processing wafer carrier has been detached from the load port during the detaching period;  
wherein the control system controls the stocker to transport the assigned wafer carrier inside of the stocker to a gate port of the stocker at the start time, which is earlier 

2.  (Currently Amended)  The transport system as claimed in claim 1, wherein the control system is further configured to stop the vehicle with the assigned wafer carrier at a check position of the transport path to wait for the processing wafer carrier to be transported away from the semiconductor apparatus when the semiconductor apparatus is occupied with the processing wafer carrier. 

5.  (Currently Amended)  The transport system as claimed in claim 1, wherein the start time is earlier than the processed time by an Over Hoist Transport (OHT) period or greater, wherein the OHT period is defined as a period during which the assigned wafer carrier is transported by the vehicle from the gate port to the load port.

7.  (Currently Amended)  A transport method, comprising: 
loading a processing wafer carrier at a load port of a semiconductor apparatus, wherein the processing wafer carrier contains a plurality of wafers;  
estimating a processed time according to the processing wafer carrier by the semiconductor apparatus, wherein the processed time is defined as an estimated point of time that the plurality of wafers of the processing wafer carrier will be processed by the semiconductor apparatus;  
transmitting a request signal comprising the processed time to a control system 
by the semiconductor apparatus;  
at a time later than the processed time and when the processing wafer carrier has been detached from the load port during the 
detaching period;  
estimating a transport period during which the assigned wafer carrier is transported from a stocker to the load port, and estimating a start time according to the delivery time minus the transport period by the control system; and 
starting to transport the assigned wafer carrier to the semiconductor apparatus at the start time, which is earlier than the processed time.

9.  (Currently Amended)  The transport method as claimed in claim 8, wherein the vehicle with the assigned wafer carrier is stopped at the check position to wait for the 
processing wafer carrier to be transported away from the semiconductor apparatus when the semiconductor apparatus is occupied with the processing wafer carrier and a 
quality time of the assigned wafer carrier is less than a predetermined value.

10.  (Currently Amended)  The transport method as claimed in claim 8, wherein the vehicle with the assigned wafer carrier is stopped at the check position to wait for the 
processing wafer carrier to be transported away from the semiconductor apparatus when the semiconductor apparatus is occupied with the processing wafer carrier and a 


13.  (Currently Amended)  The transport method as claimed in claim 7, wherein the start time is earlier than the processed time by an Over Hoist Transport (OHT) period or greater, wherein the OHT period is defined as a period during which the assigned wafer carrier is transported by the vehicle from a gate port of the stocker to the load port.

 19.  (Currently Amended)  A transport method, comprising: 
loading a processing wafer carrier at a first load port of a semiconductor apparatus, wherein the processing wafer carrier contains a plurality of wafers;  
estimating a processed time according to the processing wafer carrier by the semiconductor apparatus, wherein the processed time is defined as an estimated point of time that the plurality of wafers of the processing wafer carrier will be processed by the semiconductor apparatus;  
transmitting a request signal comprising the processed time to a control system by the semiconductor apparatus;  
assigning an assigned wafer carrier and an assigned empty wafer carrier according to the request signal, and estimating a delivery time according to the processed time and a detaching period by the control system, wherein the delivery time is an estimated time when the assigned wafer carrier is loaded at the first load port at a time later than the processed time and when the processing wafer carrier has been detached from the first load port during the detaching period;  

semiconductor apparatus at a first start time, which is earlier than the processed time; and 
starting to transport the assigned empty wafer carrier to a second load port of the semiconductor apparatus at a second start time, which is earlier than the processed time.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Numerous U.S. Patent Publications; e.g. U.S. Patent Publication No. 2013/0079913 A1 discloses methods and systems that provide local processing management of substrates; U.S. Patent Publication No. 2015/0162180 A1 discloses a method of processing each of a plurality of lots with at least one first equipment and moving some of the plurality of lots to a first storage; and U.S. Patent Publication No. 2016/0126120 A1 discloses work-in-progress (WIP) substrate processing methods and systems for use in a fabrication of integrated circuits.

However, none of the prior art of record, alone or in combination, expressly teach or fairly suggest the combination of the specifics of a transport system and transport method thereof comprising of a semiconductor apparatus transmitting a request signal of a processed time, defined as an estimated point of time that a plurality of wafers of a processing wafer carrier will be processed by the semiconductor apparatus, to a control system; and the control system estimates a delivery time using the processed time and a detaching period, estimates a transport period of time which an assigned wafer carrier .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to automated handling systems and scheduling systems.

U.S. Patent Publication No. 2008/0275582 A1 discloses method and apparatus for use in scheduling in an automated process flow.

U.S. Patent Publication No. 2009/0088895 A1 discloses an enhanced look-ahead functionality in a control mechanism used in an automated substrate handling system for exchanging substrates between one or more load ports and one or more process modules of a process tool.



U.S. Patent Publication No. 2014/0067110 A1 discloses a method includes analyzing, by a computer program operating on a computer system, a plurality of expected times to complete each of a respective plurality of actions to be performed by a semiconductor processing tool, the semiconductor processing tool including a first process module and a second process module. 
	
U.S. Patent No. 5,980,183 discloses an integrated system capable of transferring and stocking wafer-carrying pods between various processing tools within a bay of a semiconductor wafer fabrication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117